Title: Francis Dana to John Adams, 30 January 1785
From: Dana, Francis
To: Adams, John


        
          
            My dear Friend
            Cambridge Jany: 30th: 1785
          
          I receiv’d your favour of the 4th: of last Novr: two days ago, by the way of New-York. This is the first I have been honoured with from you since I left Russia. Of this I have no just ground to complain as I never wrote you after my return home, till the 12th: of last Month, by a ship from Boston for L’Orient— Your letter wou’d have found me at Congress agreably to your expectation, had our State, in your own words, made their Delegates more comfortable and more honourable: but the contrary having been the Case, I found myself under the necessity of resigning my seat in Congress for the currt: Year. The last year our Delegates had their expences defrayed, and

were allowed 20/ a day during the time they were actually engaged in that service. The present year their whole allowance, if I mistake not, is five & an half Dollrs: a day, a sum not more than sufficient for their expences. None therefore can attend Congress but such as have independent fortunes (and among the few we have of this sort, I know not one, all things considered, fit to be entrusted with that office) young ambitious Gentlemen who have not yet formed their political characters, or others who are free from the incumbrance, if I may be allowed the expression, of a Family. Yet such is the state of things that we can only lament the effects of this misplaced œconomy, and cannot promise ourselves that our Genl: Assembly will be brought to see the ill policy of it. It is but of a piece with the œconomy of Congress itself, in reducing the salaries of their Ministers abroad. I have spoken freely against this last measure, which must be attributed to our late Financier as the proposition came from him, because I cou’d do it from certain knowledge, and with disinterestedness. The same kind of Man as I have mentioned above, will alone be willing to sustain those important stations. I call them important meerly because we think proper to continue them: but there is nothing clearer in my opinion than that our Interests will be more injured by the residence of foreign Ministers among us, than they can be promoted by our Ministers abroad. The best way to get rid of the former, is not to send out the latter. And therefore let those already appointed die off, or resign as fast as they may, I never wish to hear of another being sent to any Country or Court in Europe, after we shall have settled our commercial Treaties with them. Consuls will then answer our purposes, that of protecting our Citizens in the full enjoyment of their Rights under such Treaties. Speaking of Consuls brings to my mind our Convention with France respecting them, which I cannot but reprobate. We have not only granted that Sovereign a right of appointing Consuls & Vice Consuls without limitation, but have agreed that these shall be dignified by enjoying the peculiar immunities of Ambassadors, such as the absolute freedom of person, House, and even of domestics. This extraordinary convention, which I am sensible was transmitted by Congress to their Minister who concluded it, was attended with some curious circumstances in its progress thrô that body, has not yet been ratified by it: And I hope it never will be. It is a question in my mind whether they had a right to enter into stipulations which exempt those characters from all jurisdiction both criminal & civil, of the particular State in which they shall reside, and set them above all

Law. Whether it should be ratified or not, I hope our present Ministers abroad, for negotiating Commercial Treaties, will be cautious how they grant similar privileges to the Consuls &c, of any other Nation, either by express stipulations, or under the common clause of their enjoying all the benefits of the most favoured Nation. To do this, wou’d be to plant petty Ministers, or in other words, Spies and Instruments of Corruption all over our Country; who will not fail to create parties, & to blow up Factions, destructive of it’s peace, and growing Greatness. I wish to say much more to you upon this subject, but your penetration probably anticipates every thing I can wish to say upon it. In one word, May we be constantly upon our guard against foreign Influence, from whatever quarter, in our publick Councils &c &c. We have a World to ourselves; and if we do not know how at present, we shall learn to govern it as well at least as any part of the Globe is governed, and sooner and better without foreign interference than with it.
          You will find before this reaches you, that the anxiety expressed in my last about the return of Congress into the City of Philadelphia, and the failure of the New Arrangements of the Treasury putting it into Commission, must be removed, by their seatg: themselves down in New-York untill their Fœderal Town shall be ready to receive them. This Station, I flatter myself, will put an end to the influence of our political Monster. His Retreat, as you stile it, deserves another Name, and I beleive it will not long retard our fiscal arrangments. The Impost has not yet been acceeded to universally; and it is pretty certain that if other objections had been removed, it never wou’d have been, under his Administration of our Finances. Congress you are sensible have no right in virtue of the Articles of Confederation, to require such an assessment. At the time it was in agitation in Congress, it was objected to by the most commercial States as an inequal Tax upon them, the proceeds thereof not being to be carried to the credit of the State in which they shou’d be collected. To make that palatable to these, a Supplementary Revenue was agreed upon in aid of that, apportioned upon the States, to be raised in their own way, and to be carried to the credit of the State paying the same. Now altho’ almost all the States in the Union (Georgia & Rhode Island only excepted) have acceeded to the Impost, yet several of these have never granted the Supplementary Revenue. This is the most plausible ground, in my opinion, upon which Rhode Island have rejected the Impost. And I am strongly inclined to believe that if all the other States shall agree to the

Impost & the Supplementary Revenue, that Rhode Island will do the like. This I mention as some sort of an apology for the conduct of that State in withholding her consent to the Impost, thô personally I disapprove & lament it. Yet let us not execrate them too bitterly, or hasten to place the sword in the hands of Congress, in order to compel them to a compliance with their Recommendation of the Impost. Some among us, and with a view to this very matter, are constantly crying out that it is necessary to enlarge the powers of Congress. They have indeed a similar sentiment from the Abby de Mably, & that good man Dr: Price. I have read the Observations of both these eminent Writers, but I cannot adopt their opinions in this respect. For suppose Congress to be vested with the power of coercing by Force of Arms a Minor and, if you please, the weakest part of the States, to a compliance with their Requisitions of a Revenue for example, and to be mad enô to attempt the execution of such a power; and that in consequence of this, the Minor part come to an open resistance. Will the Issue, think you, depend upon the relative strength of the contending States alone? Besides that we are told that the battle is not always to the Strong &c, are there no Powers in the world who foresee, & begin to be apprehensive of our certain and rapid progress, while we are at peace among ourselves, to a state of National Force and Grandeur not inferior to the most powerful of them all? Wou’d not some of these, especially those of them who have Colonies in our vicinity, rejoice at an occasion afforded to rend this Empire in twain? Wou’d they not to this end, support the weakest, and continue the contest untill it shou’d be effected? Is it not infinitely better to leave it to time, & reflection, to open the way for an universal compliance with the recommendations or requisitions of Congress, which will not fail to take place, if they are founded in clear justice & equity and sound Policy? Thô we feel ourselves vexed at the present opposition of Rhode-Island to the Impost, yet God forbid we shou’d wish to have recourse to the ultima ratio for their conviction. Let it be remembered it was to her single opposition, we owe the defeating of a scheme to obtain a perpetual Revenue at the unrestrained disposition of Congress, and under a mode of collection derogatory to the dignity and Sovereignty of the particular States.
          Mr: Jay’s conduct since his return, has charmed the Men after your own heart. He is indeed said to enter fully into our views and system. He speaks in the highest terms of you, & I believe is your sincere Friend & Advocate &c We flatter ourselves New-York will

follow his example, as soon as our respective claims of Territory shall be settled: which are now in a proper train for the purpose.
          A short time before the receipt of your letter I had sent you an Account of the Cash advanced to your Son, & told you I shou’d not draw upon you for it without your direction. In that, you desire me to draw upon you for it, unless I can persuade Congress to allow it to me. Having already settled my Accounts at the Treasury for my Salary, I have not any sanguine hopes of obtaining an allowance for that purpose. Yet, as I shall soon transmit an Account for some extra expences I will subjoin an article of such charge, & try what may be done. Mr: Osgood will shortly go from hence for Congress, he being lately chosen one of their Commissioners of the Treasury. I will put my account into his hands, & give him every necessary information respecting the point in question: besides this, I will write to our common friend Mr: Geary, & enclose him the proper extracts from your letter.
          I thank John for the regard he has expressed for me to you. I have much for him, & if it is in my power, shall endeavour to convince him of it. He is capable of any thing; and cannot fail to cultivate his good natural abilities under so able an Instructor.
          Mrs: Dana joins me in presenting the warmest regards to Mrs: Adams, yourself, your Son & Daughter—
          In full hopes that you will from time to time give me some account of the progress of your new War, I shall close this with assurances of the sincerity with which I continue to be / Your Friend / & obedient humble Servant
          
            FRA DANA
          
          
            P.S. I shall not draw upon you till I shall receive your answer to this letter.
          
        
        
          
            Feby: 19th: 1785
          
          Govr: Hancock resigned the chair on the 17th: inst: A few days before, he appointed me to a seat in our Supreme Judicial Court. A measure perhaps not purely his own. I am undetermined whether to accept it.— There are many Candidates for the Chair: so that it seems probable there will not be an election at large, but by the Assembly in failure thereof
          Yours as above
        
      